         Case 4:21-cv-00518-KGB Document 13 Filed 08/23/21 Page 1 of 3




Donald E. Godwin
Texas State Bar No. 08056500
GODWIN BOWMAN, P.C.
1201 Elm Street, Suite 1700
Dallas, Texas 75270-2041
Ph: 214.939.4412
Fax: 214.527.3112
DGodwin@GodwinBowman.com

Attorney for Defendants

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS

FEDERAL TRADE COMMISSION, and                    CASE NO.: 4:21-CV-00518-KGB

STATE OF ARKANSAS, ex rel.
LESLIE RUTLEDGE,
ATTORNEY GENERAL

                     Plaintiffs,         MOTION FOR LEAVE TO FILE A
                                         REPLY TO PLAINTIFFS' RESPONSE IN
vs.                                      OPPOSITION    TO    DEFENDANTS'
                                         MOTION TO DISMISS FOR LACK OF
BINT OPERATIONS LLC, a limited liability PERSONAL    JURISDICTION    AND
company,                                 IMPROPER VENUE, OR, IN THE
                                         ALTERNATIVE,     MOTION      TO
LASHONDA MOORE, individually and as an TRANSFER VENUE
officer of BINT OPERATIONS LLC, and

MARLON DEANDRE MOORE, formerly
known as MARLON DEANDRE MAIDEN,
individually and as an officer of BINT
OPERATIONS LLC


                     Defendants.



       Defendants LaShonda Moore and Marlon Moore (together, the "Moores"), and BINT

Operations LLC ("BINT" and collectively with the Moores, "Defendants"), file this Motion for

Leave ("Motion") to Reply to Plaintiffs' Response in Opposition to Defendants' Motion to




                                                                                  Page 1 of 3
         Case 4:21-cv-00518-KGB Document 13 Filed 08/23/21 Page 2 of 3




Dismiss for Lack of Personal Jurisdiction and Improper Venue, or, in the Alternative, Motion to

transfer Venue (the "Response in Opposition").

       The Response in Opposition was filed on August 18, 2021, and raises numerous issues

that Defendants wish to address in a reply. This request for leave is not filed with the intent to

hinder or delay, but so that justice may be done. Defendants do not believe the grant of leave to

file a reply will prejudice Plaintiffs in any way. Defendants' further respectfully request that, in

the event this Court grants this Motion, they be given at least seven (7) days from the day the

Court grants this motion to file their Reply to the Response in Opposition.

       WHEREFORE, Defendants respectfully request this Court grant leave and permit

Defendants to reply to Plaintiff's Response in Opposition.




                                                                                          Page 2 of 3
         Case 4:21-cv-00518-KGB Document 13 Filed 08/23/21 Page 3 of 3




                                            Respectfully submitted,

                                            GODWIN | BOWMAN PC




                                            Donald E. Godwin
                                            Texas State Bar No. 08056500
                                            DGodwin@GodwinBowman.com
                                            Stefanie M. McGregor
                                            Texas State Bar No. 24037019
                                            SMcGregor@GodwinBowman.com
                                            Kristin M. Burns
                                            Texas State Bar No. 24102934
                                            KBurns@GodwinBowman.com

                                            1201 Elm Street, Suite 1700
                                            Dallas, Texas 75270-2041
                                            Ph:     214.939.4412
                                            Fax: 214.527.3112

                                            ATTORNEYS FOR DEFENDANTS



                                   CERTIFICATE OF SERVICE

       I hereby certify that on or about the 23rd day of August, 2021, a true and correct copy of
the above and foregoing pleading was electronically filed with the Clerk of the Court by using
CM/ECF service which will provide copies to all counsel of record registered to receive
CM/ECF notification.




                                            __________________________________________
                                            Donald E. Godwin




                                                                                       Page 3 of 3
 3358997 v1-26929/0003 PLEADINGS
